Citation Nr: 1032769	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran had active duty from April 1950 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral 
hearing loss is not etiologically due to his military service.

2.  The April 2008 VA examination report reflects the Veteran's 
complaints of tinnitus, and the overall record tends to support a 
finding that the Veteran's current tinnitus is related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History and Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, a 
showing of continuity of symptomatology after service will 
generally be necessary to establish a service connection.  In 
addition, service connection may be granted for an organic 
disease of the nervous system, such as sensorineural hearing 
loss, when it is manifested to a compensable degree within one 
year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be also granted for a disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
medical or lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical or competent 
lay evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by the service records, the official history of each organization 
in which he served, the military records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Bilateral hearing loss

The Veteran's service treatment records show normal hearing 
levels during service.  His December 1969 separation Report of 
Medical history contains a complaint that he had noticed hearing 
loss in the last 6 months.  The December 1969 separation Report 
of Medical Examination shows 30 decibels at 500 Hertz, 30 
decibels at 1000 Hertz, 20 decibels at 2000 hertz and 25 decibels 
at 4000 Hertz in the right ear; and 25 decibels at 500 Hertz, 25 
decibels at 1000 Hertz, 20 decibels at 2000 hertz and 25 decibels 
at 4000 Hertz in the left ear.  Although the Veteran's hearing 
acuity appears to have decreased during service, the Board notes 
that the Veteran's hearing remained within normal hearing ranges 
for VA purposes at service separation.  See 38 C.F.R. § 3.385 
(For VA purposes, impaired hearing exists when the auditory 
threshold in any of the frequencies from 500 to 4000 Hertz is 40 
decibels or greater, or when the auditory threshold for at least 
three frequencies are 26 decibels or greater).

An October 2004 private audiogram appears to show that the 
Veteran has bilateral hearing loss.  This record contains no 
indication or opinion regarding the etiology of the Veteran's 
bilateral hearing loss, however.  

An April 2008 VA examination report indicates a diagnosis of 
bilateral hearing loss.  The audiometric examination at that time 
showed that the Veteran displayed an auditory threshold of 30 
decibels at 500 Hertz, 40 decibels at 1000 Hertz, 55 decibels at 
2000 Hertz, 55 decibels at 3000 Hertz and 70 decibels at 4000 
Hertz in the right ear.  In the left ear, the Veteran displayed 
an auditory threshold of 85 decibels at 500 Hertz, 95 decibels at 
1000 Hertz, 85 decibels at 2000 Hertz, 80 decibels at 3000 Hertz 
and 90 decibels at 4000 Hertz.  Average loss for the right ear 
was 64 and his speech recognition was 88 percent.  Average loss 
for the left ear was 86 and speech recognition was 52 percent.  

During the April 2008 VA examination, the Veteran stated that he 
had been exposed to noise from artillery.  The Veteran reported 
that he was in service for 20 years and was in the Korean War and 
Vietnam War.  The Veteran indicated that six months prior to 
separation, a physician told him that he had a mild hearing loss 
in his right ear and worse hearing in his left ear.  The Veteran 
reported that he was around cannons being a gunner and was an 
artillery parachuter in Korea.  During this time, he was around 
full machine guns.  In Vietnam, the Veteran reported he was a 
finance specialist.  Post-service recreational noise exposure 
included power tools in a handyman status.  

The examiner noted that the Veteran's hearing is impaired by VA 
guidelines in both ears.  The examiner also noted that the 
Veteran reported he was told about some hearing loss near his 
separation from service and that the Veteran currently has 
significant loss in both ears.  The examiner observed that it was 
obvious the Veteran was around artillery being a parachutist with 
an artillery division and that he was around loud noise.  The 
examiner then indicated that the Veteran did not have as much 
loss then as he has now and opined that it was less likely than 
not that his present hearing levels were due to acoustic noise in 
the military.  The examiner also commented that with the 
Veteran's hearing loss was as much if not more related to the 
Veteran's diabetes and poor vascular flow than any noise exposure 
he had years ago.  The examiner indicated that this was 
especially important has it had been some 30 years since the 
Veteran was in the military.  The examiner also noted that the 
last few years the Veteran was in Vietnam, he had no noise 
exposure at all.  

The examiner submitted an addendum to his April 2008 report, in 
which he indicated that he had now reviewed the Veteran's medical 
records, including his service retirement examination.  The 
examiner noted that the Veteran's retirement physical showed 2 
pitches right ear at 30 dB; with only 2 pitches down and no 
thresholds at retirement exam greater than 40 dB.  The examiner 
again opined that the Veteran's hearing loss continued to be less 
likely than not due to noise exposure during his tenure in the 
military.  The examiner also mentioned the 2004 private 
examination report showing hearing loss, commenting that it only 
showed the degree of hearing at that time, more than 30 years 
past the Veteran's military service.  

The Board finds, based on the April 2008 VA examination results, 
that the Veteran has a current diagnosis of bilateral hearing 
loss within VA standards, thus meeting the first element 
necessary to establish service connection.  With respect to the 
existence of an in-service incurrence of a disease or injury, the 
Board notes the service treatment records show some decrease in 
hearing acuity, but nothing that reaches the level of hearing 
loss for VA purposes.  However, the Veteran is competent to 
testify to his in-service exposure to artillery weapons fire and 
gunfire, and the Veteran's service records confirm service in 
Korea and Vietnam during those conflicts.  Therefore, the Board 
finds the Veteran's contentions credible and it is reasonable to 
conclude that the Veteran was exposed to artillery and other 
noise during his military service. 

With respect to the third required element, a medical nexus 
between the current diagnosis and the in-service occurrence, the 
Board finds that a medical nexus does not exist.  The Veteran 
claims that his bilateral hearing loss is caused by noise he was 
exposed to during his military service.  While the Veteran is 
competent to describe a sense of decreased hearing, he is not 
competent to provide testimony regarding the etiology of the 
Veteran's hearing loss according to VA standards.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence 
is competent when a layperson is competent to identify a medical 
condition, when a layperson is reporting a contemporaneous 
medical diagnosis, or when lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional) 
(citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be 
competent to identify a condition where the condition is simple, 
like a broken leg, but not if the condition is, for example, a 
type of cancer).  The etiology of a hearing loss disability is 
not a simple identification that a layperson is competent to 
make.  Therefore, the Veteran is not competent to provide his 
opinion on the etiology of his bilateral hearing loss disability.  

The Veteran's December 1969 separation examination report shows 
decrease in hearing during service, but not such that it met 
hearing loss for VA purposes.  The April 2008 VA examiner relied 
on these records in opining that the Veteran's current hearing 
loss disability was not connected to his military service.  In 
addition, the examiner listed other possible etiologies for the 
Veteran's current hearing loss, including the Veteran's diabetes 
and poor vascular flow.  The Veteran submitted a October 2004 
private audiological record; however, this document does not 
offer any evidence or opinion that is inconsistent with the April 
2008 VA examination.  Furthermore, the Veteran's first showing of 
hearing loss for VA purposes is not until 2004, more than thirty 
years after he left the military.  

The U.S. Court of Appeals for Veterans Claims has indicated that 
the absence of clinical evidence showing symptoms or pathology of 
a disability for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Therefore, 
given all of the above, the Board finds that no medical nexus 
exists, and service connection for bilateral hearing loss is 
denied.

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

B.  Tinnitus

The Veteran has alleged that his current tinnitus is a result of 
in-service noise exposure.  

An April 2008 VA examination report shows that the Veteran 
complained of tinnitus.  The Veteran reported tinnitus in both 
ears for the last five to seven years, post retirement from the 
military.  The examiner noted that the Veteran did not claim any 
tinnitus while in service.  The examiner opined that since the 
Veteran did not complain of tinnitus during his military tenure 
and that since it only happened during the last seven or eight 
years, it is not considered related to service.  

However, in the Veteran's August 2008 notice of disagreement, the 
Veteran specifically contends that the April 2008 VA examiner had 
asked the Veteran how long the tinnitus had been "constant" in 
his ears.  The Veteran contends that he has had recurring, 
intermittent tinnitus since active duty and noted that his 
tinnitus does not have to be constant for service connection.  
The Veteran also contends that the examiner never asked when the 
ringing started, just when it became constant.  The Veteran 
maintains these same contentions in his May 2010 substantive 
appeal.

The Court has held that symptoms of tinnitus are capable of lay 
observation rendering a claimant competent to speak as to 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Likewise, a layperson is competent to testify 
about the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995);Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the needed 
evidence of a nexus between the current disability and the 
disease or injury in service.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).

The Board recognizes that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall be 
resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  However, these provisions deal with the 
question of whether a particular disease or injury occurred in 
service; that is, what happened then, and not the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  In other words, 
these provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any 
particular set of circumstances constitutes engagement in combat 
with the enemy must be resolved on a case-by-case basis.  Id.

There is no definitive documentary evidence of record to 
establish the Veteran engaged in combat with the enemy or was 
exposed to extensive loud noise in service, although the Board 
notes that the Veteran's awards and decorations include a Bronze 
Star Medal and a Parachute Badge and he served in both Korea and 
Vietnam during those conflicts.  The Board is thus left with a 
situation where essentially the only evidence pertaining to the 
Veteran's exposure to noise are the contentions of the Veteran 
throughout the appeal.  It appears that, while pertinent service 
records do not absolutely confirm that the Veteran was exposed to 
loud noise or acoustic trauma, they do not, in the Board's view, 
confirm that he did not.  The Board has considered the places, 
types and circumstances of the Veteran's service as documented by 
his personnel and service treatment records, as well as all 
pertinent medical and lay evidence in the adjudication of this 
appeal.  See  38 U.S.C. § 1154(a) and 38 C.F.R. § 3.303(a).  

As such, after reviewing and weighing the evidence on the 
question of whether the Veteran was exposed to noise in service 
and suffered acoustic trauma, the Board finds that there is a 
genuine state of equipoise of the positive and negative evidence.  
In such a case, the question is to be resolved in the appellant's 
favor.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Thus, the Board accepts that the Veteran 
was exposed to loud noise during his active service.

Given the April 2008 VA examiner's diagnosis the of tinnitus; the 
places, types and circumstances of the Veteran's service and the 
Veteran's contentions of a continuity of symptomatology since 
service, the Board finds that the Veteran's current tinnitus, 
after resolving all reasonable doubt in favor of the Veteran, is 
related to his in-service exposure to noise.  The Board notes the 
April 2008 VA examiner's negative nexus opinion (although the 
Veteran contends that the examiner only asked when his tinnitus 
became constant), however, the Board finds that when this opinion 
is considered in context of the other evidence of record, it does 
not outweigh the other competent and credible evidence which 
shows that the Veteran's tinnitus is more likely than not related 
to his military noise exposure.  The weight to be attached to 
relevant evidence is an adjudication determination. Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board must assess the 
weight and credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, and after resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the evidence taken as a whole 
warrants service connection.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection, as well as the division of responsibility 
between the Veteran and VA for obtaining that evidence, by a 
letter in September 2007, before the adverse rating that is the 
subject of this appeal.  This letter also informed the Veteran of 
how disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, supra.

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his service 
treatment records.  The record also contains the Veteran's 
private medical records, and the Veteran was afforded a VA 
medical examination and opinion, which is contained in the 
record.  The Veteran has not indicated that there are any 
available additional pertinent records to support his claim.

Although the Veteran has argued that the April 2008 VA 
examination is inadequate, the Board disagrees.  The Board finds 
that the April 2008 VA examination and addendum is adequate for 
rating purposes and of significant probative value because the VA 
examiner reviewed pertinent service treatment records and private 
medical evidence, elicited a history and gave a thorough 
audiological examination, took into consideration the Veteran's 
hearing loss symptoms, provided a rationale and cited to evidence 
in the file as support for the opinion.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


